Filed 5/30/14 P. v. Kimbrough CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060389

v.                                                                       (Super.Ct.No. FBA1300092)

CURTIS LAMAR KIMBROUGH,                                                  OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. John P. Vander

Feer, Judge. Affirmed.

         Cindi B. Mishkin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         The trial court ordered defendant to serve the remaining term of his two-year

county prison sentence for forgery after he admitted to violating his mandatory

supervision by committing a new crime. He challenges this order, but we affirm it.




                                                             1
                              PROCEDURAL BACKGROUND

       On June 14, 2013, defendant pled guilty to forgery (Pen. Code § 470, subd. (a)) in

exchange for an agreed-to two-year county prison split sentence. The trial court ordered

defendant to serve an initial term of 120 days (60 days actual and 60 days conduct credit),

with 20 months suspended, followed by release on mandatory supervision.

       On December 9, 2013, defendant admitted that he violated the terms of his

mandatory supervision by possessing or receiving stolen property. In exchange, the court

ordered him to serve the remainder of the two-year county prison sentence and dismissed

his new stolen property case, FVI1303835. Defendant appealed.

                                       DISCUSSION


       We appointed counsel to represent defendant on appeal. After examination of the

record, counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d
436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court conduct an

independent review of the record. We offered defendant an opportunity to file a personal

supplemental brief, but he has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the record for potential error and find no arguable issues.

                                          DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                              2
                       RAMIREZ
                                 P. J.


We concur:

HOLLENHORST
              J.

RICHLI
              J.




                   3